      Case: 1:19-cv-00360-MRB Doc #: 10 Filed: 05/24/19 Page: 1 of 2 PAGEID #: 88
                                      United States District Court
                                       Southern District of Ohio
                                        __________________

                                     Related Case Memorandum
                                             Civil Cases

TO:             Judge Black and Judge Barrett

FROM:           Jennifer Webster                   , Case Administrator

DATE:           5/15/2019

SUBJECT:        Case Caption:     Preterm-Cleveland et al v. Ohio Attorney General et al

CASE:           Case Number:      1:19-cv-360

DISTRICT JUDGE:                   Judge Michael R. Barrett

                                  File Date:      5/15/2019


This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

Related Case(s):

Case Caption:         Preterm-Cleveland et al v. Himes et al

Case Number:          1:18-cv-109                              District Judge:

File Date:            2/15/2018                                Magistrate Judge:



Related Case(s):

Case Caption:

Case Number:                                                   District Judge:

File Date:                                                     Magistrate Judge:
     Case: 1:19-cv-00360-MRB Doc #: 10 Filed: 05/24/19 Page: 2 of 2 PAGEID #: 89
Memo Re: Related Civil Cases
Page 2



The District Judges having conferred, we respond to Case Administrator
as follows:


Judges’ Response:

                    We agree that the cases are not related and that the subject case should remain
                    with the Judge to whom it is assigned.

                    We agree that the cases are related and that the subject case should be
                    transferred to the docket of Judge

           X        We agree that although the cases are related, the subject case nevertheless should
                    remain with the Judge to whom it was assigned.

                    We are unable to agree and will accept any decision made by the Chief Judge.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are not related.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are related and they shall both/all remain on my docket.

                    Other Direction of Judge: _____________________________________________

                    __________________________________________________________________


                                                     s/Michael R. Barrett
                                                  United States District Judge


                                                      s/Timothy S. Black
                                                  United States District Judge



                                                  United States District Judge




Cc: Courtroom Deputies


Revised 7/19/2012
